Citation Nr: 1824685	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-36 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for a lumbar spine disability with bilateral sacroiliitis.  

2.  Entitlement to a disability rating in excess of 10 percent for a left knee strain.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1983 to November 2003.    

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a March 2018 Appellant's Brief, the Veteran's representative indicated that existing VA examinations of the Veteran's lumbar spine and left knee are inadequate because they were conducted many years ago in December 2013 and do not reflect the Veteran's current disability picture.  After reviewing the totality of the evidence, the Board finds that the AOJ should afford the Veteran current examinations of her lumbar spine and knees.  As the Veteran also indicated that she is unable to work as a result of her service-connected connected disabilities, the issue of entitlement to TDIU should be addressed by the AOJ on remand as well.  See, e.g., Veteran's June 2014 Statement in Support of Claim.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and her representative and request their assistance in identifying any outstanding relevant VA and private records.  The AOJ should make reasonable attempts to obtain all identified outstanding records and associate them with the Veteran's claims file.

2. After associating any outstanding records with the Veteran's claims file, the AOJ should obtain current VA examinations of the Veteran's lumbar spine and left knee.  The AOJ should ensure that the examinations compare functional ability in damaged joints with opposite undamaged joints if applicable.  The AOJ should provide the VA examiner(s) with complete copies of the claims file and ensure that the examinations include the following:

a) Range of motion testing should be undertaken, to include after repetitive use.  The examinations should include range of motion measurements in degrees.  The examinations should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and (4) as a result of pain, weakness, fatigability, or incoordination.  The examinations should also address whether there is a difference in active range of motion, versus passive range of motion.  If so, the examinations should describe the additional loss (in degrees if possible).  

If there is ankylosis, the examinations should include an assessment of whether it is favorable or unfavorable.  In any event, the examinations should fully describe any associated functional limitations.  

b) The examiner(s) should specifically offer an opinion as to the impact of any functional loss due to pain during flare-ups, considering all procurable and assembled data, and by obtaining all tests and records that might reasonably illuminate the medical analysis.  The examiner(s) must ask the Veteran to describe the severity, frequency, duration, or functional loss manifestations related to flare-ups.  

c) The examiner(s) should specifically offer an opinion as to the impact of repetitive use over time on the Veteran's functional abilities.  

d) A detailed rationale for each opinion must be provided.  If an examiner is unable to offer the requested opinion, it is essential that the examination include rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

3. After completing the above action and any other necessary development, the claims must be readjudicated.  If a claim remains denied, a Supplemental Statement of the Case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Donnie R. Hachey  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


